 YALE MANUFACTURING COMPANY, INC.597Yale Manufacturing Company, Inc.andLocal 3126, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, Peti-tioner.Case No. 1-AC-3.March 10, 1966DECISION AND ORDEROn April 1, 1964, a representation election was conducted amongthe employees of the Employer in an appropriate unit.'Dispositionof challenges to certain ballots determinative of the election had toawait the resolution of unfair labor practice proceedings.2OnJuly 28, 1965, Local 3127, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein called Local 3127, was certifiedas therepresentative of the employees of the Employer.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].On September 9, 1965, Local 3126, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, herein called Local 3126,filed the instant request to amend the certification mentioned aboveso as to designate itself in place of Local 3127 as the certified repre-sentative of the Employer's employees.The Employer opposed thegranting of the amendment on the ground,inter alia,that its employ-ees had not authorized the change in their bargaining representative.The Regional Director initially granted the petition herein on Sep-tember 30, 1965, without a hearing.The Employer thereupon filed arequest for review and the Regional Director, treating this as a motionfor reconsideration, on November 4, 1965, revoked the amendment tothe certification and ordered that a hearing be held.A hearing washeld on November 17 at Boston, Massachusetts, before Hearing OfficerPaul F. Dwyer. The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:Local 3127 is a New York local which in January1964 began anorganizational campaign among the employees of a number of employ-ers in the Bostonarea.As previously stated, Local 3127 was certifiedin July 1965 as the representative of the employees of the Employeruponthe basis of an election conducted in April 1964.OnMarch 15, 1964, Local 3126 was chartered with jurisdiction for theBoston area.On June 15, 1964, Local 3127held a meetingto whichwereinvited the employees of the employers thathad been organized1Case No.1-RC-7721.2 Case No.1-CA-4475,150 NLRB 1102.157 NLRB No. 50. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Boston area. The purpose of the meeting was both to transferbargaining rights for Boston area employers from Local 3127 to Local3126 and to elect officers of Local 3126.Employees of the Employerthat attended this meeting were not allowed to vote on these matterson the ground that they were not yet members of Local 3127 andtherefore not entitled to vote at a Local 3127 meeting.Employees ofother local employers were permitted to vote, and the record suggeststhat this was because their employers had already entered into con-tracts with Local 3127 containing union-security provisions and theemployees were all members of Local 3127. No bargaining had takenplace between the Employer and Local 3127, and presumably theemployees in the certified union had not yet been required or permittedto join the Union. The union members at this meeting voted to trans-fer the bargaining rights to Local 3126 and then elected officers forLocal 3126.The record before us demonstrates that the Employer's employeeswere not permitted to participate in the decision to substitute Local3126 as their certified representative. In such circumstances we donot consider the proposed amendment appropriate.3[The Board denied the petition filed by Local 3126, United Brother-hood of Carpenters and Joiners of America,AFL-CIO.] 48 Gulf Oil Corporation,135NLRB 184.Cf.ClimaxMolybdenum Company,146NLRB 508.'The instant petition is dismissed without prejudice to another request to have thecertification amended upon a showing that the proposed amendment reflects the desires ofthe employees in the certified unit.Lyn-Flex Industries,Inc.andUnited Shoe Workers of America,AFL-CIO.Cases Nos. 1-CA-4966, and 1-RC-886.March 10,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn October 12, 1965, Trial Examiner Arthur E. Reyman issued hisDecisionand on October 18, 1965, anerratathereto in the above-entitled proceeding, finding that Respondent had engaged in and wasengagingin certain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recommending that itcease anddesist therefrom and take certain affirmative action, andfurther recommending that the election held on April 6, 1965, in CaseNo. 1-RC-8286 be set aside and a new election directed, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-157 NLRB No. 51.